      Case 3:21-cv-00129-L-MSB Document 1 Filed 01/22/21 PageID.1 Page 1 of 12



 1   Julian McMillan (SBN241937)
     McMillan Law Group, APC
 2   4655 Cass St., Suite 404
     San Diego, CA 92109
 3   PH: 619.795.9430
     FX: 619.241.8291
 4
     Attorney for Plaintiff
 5   ROBERT FRUMKES
 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10

11                                       ) Case No.: '21CV129 L MSB
                                         )
12   ROBERT FRUMKES, an individual       )
                                         )
13                                       ) COMPLAINT FOR DAMAGES
     Plaintiff                           )
14                                       ) DEMAND FOR JURY TRIAL
     v.                                  )
15                                       )
     TESLA INC., a Delaware Corporation, )
16   d/b/a TESLA MOTORS INC.,            )
                                         )
17   Defendant                           )
                                         )
18   __________________________________ )
                                         )
19                                       )
                                         )
20

21

22

23

24

25

26

27

28
                                     FRUMKES V. TESLA INC.
                                              1
       Case 3:21-cv-00129-L-MSB Document 1 Filed 01/22/21 PageID.2 Page 2 of 12



 1   Plaintiff alleges as follows:
 2                                    JURISDICTION
 3          1.     This Court has original jurisdiction over this matter pursuant to 28
 4   U.S.C. §1332 because this is a civil action between citizens of different states and
 5   the amount in controversy exceeds $75,000.00. Plaintiff is a citizen of the State of
 6   California.
 7          2.     This Court further has subject matter jurisdiction over this matter as
 8   Plaintiff brings claims under 15 U.S.C. §2310 et. seq.
 9          3.     This Court further has supplemental jurisdiction pursuant to 15
10   U.S.C. § 1367 over Plaintiff's state law causes of action as they arise out of a
11   common nucleus of operative fact and are intertwined and interrelated.
12          4.     Defendant Tesla Inc. is a Delaware corporation incorporated in and
13   existing under the laws of Delaware and having its principal place of business in
14   California.
15

16                                       PARTIES
17          5.     As used in this Complaint, the word "Plaintiff" shall refer to
18   Plaintiff, Robert Frumkes.
19          6.     Defendant TESLA INC. is and was a Delaware corporation doing
20   business in Santa Clara County, in the State of California. At all times relevant
21   hereto, Defendant TESLA INC. was/is engaged in the business of manufacturing,
22   marketing, selling, and/or distributing Tesla vehicles.
23          7.     All acts of corporate employees as alleged were authorized or
24   ratified by an officer, director, or managing agent of the corporate employer.
25          8.     Each Defendant whether actually or fictitiously named herein was
26   the principal, agent (actual or ostensible), or employee of each other Defendant
27   and in acting as such principal or within the course and scope of such employment
28
                                         FRUMKES V. TESLA INC.
                                                  2
       Case 3:21-cv-00129-L-MSB Document 1 Filed 01/22/21 PageID.3 Page 3 of 12



 1   or agency, took some part in the acts and omission hereinafter set forth by reason
 2   of which each Defendant is liable to Plaintiff for the relief prayed for herein.
 3           9.      The claims identified in this Complaint arise out of the sale of a
 4   Vehicle from Tesla Inc. dba Tesla Motors Inc., located in Palo Alto City, in the
 5   County of Santa Clara, in the State of California, as well as the failure to repair the
 6   said Vehicle by Defendant Tesla Inc. dba Tesla Motors Inc.
 7

 8                   FIRST CLAIM FOR RELIEF BY PLAINTIFF AGAINST
 9                   DEFENDANT BREACH OF IMPLIED WARRANTY OF
10                MERCHANTABILITY 15 U.S.C §2310(d) AND CAL. CIV. CODE
11                                                §1794
12           10.     On or about October 5, 2017, Plaintiff purchased a 2017 Tesla
13   Model S (V.I.N.: 5YJSA1E28HF228668) (hereafter "Vehicle"), which was
14   manufactured, distributed, or sold by Defendant. The total consideration which
15   Plaintiff paid or agreed to pay, including taxes, license, and finance charges, is
16   $97,865.76. The Vehicle was purchased primarily for personal, family, or
17   household purposes. Plaintiff purchased the Vehicle from a person or entity
18   engaged in the business of manufacturing, distributing, or selling consumer goods
19   at retail.
20           11.     In connection with the purchase, Plaintiff received an express
21   written warranty in which Defendant undertook to preserve or maintain the utility
22   or performance of the Vehicle or to provide compensation if there is a failure in
23   utility or performance for a specified period. In the relevant part, the warranty
24   provided that if a defect developed with the Vehicle during the warranty period,
25   Plaintiff could deliver the Vehicle for repair services to Defendant's representative,
26   and the Vehicle would be repaired.
27           12.     During the warranty period, the Vehicle contained or developed
28   various defects including but not limited to, defects with the Driver Assistance
                                          FRUMKES V. TESLA INC.
                                                   3
       Case 3:21-cv-00129-L-MSB Document 1 Filed 01/22/21 PageID.4 Page 4 of 12



 1   System, touch screen, and other electrical systems that cause the Vehicle to turn
 2   off the internal display while operating the Vehicle.
 3          13.    Additionally, the Vehicle exhibits defects in the air conditioning,
 4   network connectivity, and electrical systems which routinely cause them to restart
 5   or fail to work as intended.
 6          14.    Plaintiff does not feel safe operating the Vehicle. Pursuant to 15
 7   U.S.C. § 2301 and Cal. Civ. Code §§ 1792 and 1791.1, the Vehicle's sale was
 8   accompanied by Defendant's implied warranty of merchantability. The duration of
 9   the implied warranty is coextensive in period with Defendant's express warranty.
10          15.    The implied warranty of merchantability means and includes that the
11   Vehicle will comply with each of the following requirements: (1) the Vehicle will
12   pass without objection in the trade under the contract description; (2) the Vehicle
13   is fit for the ordinary purposes for which such goods are used; (3) The Vehicle is
14   adequately contained, packaged, and labeled; and (4) the Vehicle will conform to
15   the promises or affirmations of fact made on the container or label.
16          16.    On or about January 5, 2018, or during the period in which the
17   implied warranty was in effect, the Vehicle contained or developed defects stated
18   above. The existence of these defects constitutes a breach of the implied warranty
19   because the Vehicle (1) does not pass without objection in the trade under the
20   contract description, (2) is not fit for the ordinary purposes for which such goods
21   are used, (3) is not adequately contained, packaged, and labeled, and (4) does not
22   conform to the promises or affirmations of fact made on the container or label.
23          17.    Plaintiff has rightfully rejected and/or justifiably revoked acceptance
24   of the Vehicle and has exercised a right to cancel the sale. By serving this
25   Complaint, Plaintiff does so again. Accordingly, Plaintiff seeks the remedies
26   provided in California Civil Code section 1794(b)(1), including the entire
27   purchase price. Plaintiff seeks the remedies outlined in California Civil Code
28
                                         FRUMKES V. TESLA INC.
                                                  4
       Case 3:21-cv-00129-L-MSB Document 1 Filed 01/22/21 PageID.5 Page 5 of 12



 1   §1794(b)(2), including the diminution in value of the Vehicle resulting from its
 2   defects. Plaintiff believes that, at present, the Vehicle's value is de minimis.
 3          18.    Plaintiff was damaged by Defendant's failure to comply with its
 4   obligations under the implied warranty, and therefore brings this claim pursuant to
 5   15 U.S.C. §2310(d) and Civil Code §1794.
 6          19.    Defendant does not maintain an informal dispute resolution process
 7   to resolve claims for breach of the implied warranty of merchantability and does
 8   not maintain an informal dispute resolution process for resolving express warranty
 9   claims that complies with the requirements of 15 U.S.C. § 2310(a) and the rules
10   and regulations adopted pursuant thereto by the Federal Trade Commission.
11

12                SECOND CLAIM FOR RELIEF BY PLAINTIFF AGAINST
13                DEFENDANT BREACH OF THE IMPLIED WARRANTY OF
14                FITNESS 15 U.S.C. §2310(d) AND CAL. CIV. CODE. § 1794
15          20.    Plaintiff incorporates by reference the allegations contained in all
16   paragraphs stated above.
17          21.    Defendant is a manufacturer, distributor, or seller who had reason to
18   know at the time of the retail sale that the Vehicle was required for a particular
19   purpose and that Plaintiff was relying on the Defendant's skill or judgment to
20   select or furnish suitable goods.
21          22.    Pursuant to 15 U.S.C. § 2301 and pursuant to Cal. Civ. Code. §
22   1792.1, the Vehicle's sale was accompanied by Defendant's implied warranty that
23   the Vehicle would be fit for Plaintiff's particular purpose. The duration of the
24   implied warranty is coextensive in period with the Defendant's express written
25   warranty.
26          23.    On or about June 15, 2018, or during the period in which the implied
27   warranty was in effect, the Vehicle contained or developed the defects stated
28
                                          FRUMKES V. TESLA INC.
                                                   5
       Case 3:21-cv-00129-L-MSB Document 1 Filed 01/22/21 PageID.6 Page 6 of 12



 1   previously herein. The existence of each of these defects constitutes a breach of
 2   the implied warranty because the Vehicle is not fit for Plaintiff's purpose.
 3          24.    Plaintiff has been damaged by Defendant's failure to comply with its
 4   obligations under the implied warranty, and therefore brings this claim pursuant to
 5   15 U.S.C. § 2310(d) and Civil Code § 1794.
 6          25.    Defendant does not maintain an informal dispute resolution process
 7   to resolve claims for breach of the implied warranty of merchantability and does
 8   not maintain an informal dispute resolution process for resolving express warranty
 9   claims that complies with the requirements of 15 U.S.C. § 2310(a) and the rules
10   and regulations adopted pursuant thereto by the Federal Trade Commission.
11

12                THIRD CLAIM FOR RELIEF BY PLAINTIFF AGAINST
13            DEFENDANT BREACH OF EXPRESS WARRANTY 15 U.S.C. §
14                            2310(d) AND CAL. CIV. CODE §1794
15          26.    Plaintiff incorporates by reference the allegations contained in all
16   paragraphs stated above.
17          27.    Under Defendant's warranty, Plaintiff delivered the Vehicle to
18   Defendant's representative in this state to perform warranty repairs. Plaintiff did so
19   within a reasonable time. Plaintiff was told the Technicians believe the Driver
20   Assistance System overheated causing damage to other hardware and associated
21   systems including the autopilot module. Additionally, Plaintiff was informed the
22   display’s failure was a firmware defect and that Defendant's authorized repair
23   facility, could not ultimately repair the Vehicle.
24          28.    Plaintiff has been damaged by Defendant's failure to comply with its
25   obligations under the express warranty, and therefore bring this claim pursuant to
26   15 U.S.C. § 2310(d) and Civil Code §1794.
27          29.    Defendant's failure to comply with its obligations under the warranty
28   was willful, in that Defendant and its representatives were aware of their
                                         FRUMKES V. TESLA INC.
                                                  6
       Case 3:21-cv-00129-L-MSB Document 1 Filed 01/22/21 PageID.7 Page 7 of 12



 1   obligations to repair the Vehicle under the express warranty. Still, they
 2   intentionally declined to fulfill that obligation. As well, Defendant was aware of
 3   the defect when Plaintiff purchased the Vehicle. Accordingly, Plaintiff is entitled
 4   to a civil penalty of two times actual damages pursuant to Cal. Civ. Code §
 5   1794(c) and 15 U.S.C. § 2310(d).
 6          30.    Defendant does not maintain an informal dispute resolution
 7   mechanism that complies with the requirements of 15 U.S.C. § 2310(a) and the
 8   rules and regulations adopted pursuant to thereto by the Federal Trade
 9   Commission.
10

11                FOURTH CLAIM FOR RELIEF BY PLAINTIFF AGAINST
12                DEFENDANT FAILURE TO PROMPTLY REPURCHASE
13           PRODUCT 15 U.S.C. § 2310(D) AND CAL. CIV. CODE § 1793.2(d)
14          31.    Plaintiff incorporates by reference the allegations contained in all
15   paragraphs stated above.
16          32.    Defendant and its representatives in this state have been unable to
17   service or repair the Vehicle to conform to the applicable express warranties after
18   a reasonable number of attempts. Despite this fact, Defendant failed to promptly
19   replace the Vehicle or make restitution to Plaintiff as required by Civil Code §§
20   1793.2(d) and 1793.1(a)(2), and therefore brings this claim pursuant to § 1794.
21          33.    Plaintiff has been damaged by Defendant's failure to comply with its
22   obligations pursuant to Civil Code §§ 1793.2(d) and 1793.1 (a)(2), and therefore
23   brings this claim pursuant to § 1794.
24          34.    The provisions of Civil Code § 1793.2(d) existed at the time
25   Defendant gave the express warranty. For that reason, those provisions were
26   incorporated into the terms of the express warranty by operation of California law.
27   Accordingly, Defendant's violation of § 1793.2(b) was a breach of terms of the
28   express warranty, and Plaintiff brings this claim pursuant to 15 U.S.C. § 2310(d).
                                         FRUMKES V. TESLA INC.
                                                  7
       Case 3:21-cv-00129-L-MSB Document 1 Filed 01/22/21 PageID.8 Page 8 of 12



 1          35.      Defendant's failure to comply with its obligations under § 1793.2(d)
 2   was willful, in that Defendant and its representative were aware that they were and
 3   are unable to service or repair the Vehicle to conform to the applicable express
 4   warranties after a reasonable number of repair attempts. Yet, Defendant failed to
 5   promptly replace the Vehicle or make restitution promptly. Accordingly, Plaintiff
 6   is entitled to a civil penalty of two times Plaintiff's actual damages pursuant to
 7   §1794(c) and 15 U.S.C. § 2310(d)
 8          36.      Defendant does not maintain a qualified third-party dispute
 9   resolution process which substantially complies with § 1793.22. Despite
10   Defendant's violation of § 1793.2(d) and its notice thereof, Defendant failed to
11   comply with its obligations within a reasonable time. Accordingly, Plaintiff is
12   entitled to a civil penalty of two times Plaintiff's actual damages pursuant to Civil
13   Code § 1794(e) and 15 U.S.C. § 2310(d).
14          37.      Plaintiff seeks civil penalties pursuant to § 1794, subdivisions (c)
15   and (e) in the alternative and does not seek to cumulate civil penalties as provided
16   in § 1794(f).
17          38.      Defendant does not maintain an informal dispute resolution
18   mechanism that complies with the requirements of 15 U.S.C. § 2310(a) and the
19   rules and regulations adopted pursuant thereto by the Federal Trade Commission.
20

21                   FIFTH CLAIM FOR RELIEF BY PLAINTIFF AGAINST
22            DEFENDANT FAILURE TO COMMENCE REPAIRS WITHIN A
23            REASONABLE TIME AND TO COMPLETE THEM WITHIN 30
24                   DAYS 15 U.S.C. § 2310(d) AND CAL. CIV. CODE § 1794
25          39.      Plaintiff incorporates by reference the allegations contained in all
26   paragraphs stated above.
27          40.      Although Plaintiff delivered the Vehicle to Defendant's
28   representative in this state, Defendant and its representative failed to commence
                                           FRUMKES V. TESLA INC.
                                                    8
       Case 3:21-cv-00129-L-MSB Document 1 Filed 01/22/21 PageID.9 Page 9 of 12



 1   the service or repairs within a reasonable time. They failed to service or repair the
 2   Vehicle to conform to the applicable warranties within 30 days, violating Civil
 3   Code § 1793.2(b).
 4            41.   Plaintiff has been damaged by Defendant's failure to comply with its
 5   obligations pursuant to § 1793.2(b), and therefore brings this claim pursuant to
 6   §1794.
 7            42.   The provisions of Civil Code § 1793.2(b) existed when the
 8   Defendant gave the express warranty. Thus, those provisions were incorporated
 9   into the terms of the express warranty by operation of California law.
10   Accordingly, Defendant's violation of § 1793.2(b) was a breach of the terms of the
11   express warranty, and Plaintiff brings this claim pursuant to 15 U.S.C. §2310(d).
12            43.   Defendant's failure to comply with its obligations under § 1793.2(b)
13   was willful in that Defendant, and its representative were aware that they were
14   obligated to service or repair the Vehicle to conform to the applicable express
15   warranties within 30 days, yet they failed to do so. Accordingly, Plaintiff is
16   entitled to a civil penalty of two times Plaintiff's actual damages pursuant to
17   §1794(c) and 15 U.S.C. § 2310(d).
18            44.   Defendant does not maintain an informal dispute resolution
19   mechanism that complies with the requirements of 15 U.S.C. §2310(a) and the
20   rules and regulations adopted pursuant thereto by the Federal Trade Commission.
21

22                    SIXTH CAUSE OF ACTION NEGLIGENT REPAIR
23            45.   Plaintiff incorporates by reference the allegations contained in all
24   paragraphs stated above.
25            46.   Defendant, Tesla Inc. owed a duty to Plaintiff to use ordinary care
26   and skill in storage, preparation, and repair of the Vehicle according to industry
27   standards. By failing to properly repair the Vehicle, Defendant breached that duty
28   of ordinary care and skill.
                                         FRUMKES V. TESLA INC.
                                                  9
     Case 3:21-cv-00129-L-MSB Document 1 Filed 01/22/21 PageID.10 Page 10 of 12



 1          47.      Plaintiff has been informed by representatives of Defendant that
 2   “there is no fix” for the problems with the “MCU”.
 3          48.       Defendant Tesla Inc.'s negligence was a proximate cause of
 4   Plaintiff's damages.
 5

 6

 7                                             PRAYER
 8          PLAINTIFF PRAYS for judgment against Defendant as follows:
 9          1. For Plaintiff's damages in the amount of at least $97,865.76
10          2. For restitution to Plaintiff in the amount of at least $97,865.76
11          3. On Plaintiff's Third Claim for Relief, for a civil penalty in the amount of
12                $195,731.52 which is two times Plaintiff's damages, pursuant to Civil
13                Code § 1794(c) and (e) and 15 U.S.C. §2310(d).
14          4. On Plaintiff's Fourth Claim for Relief, for a civil penalty in the amount
15                of $195,731.52, which is two times Plaintiff's damages, pursuant to
16                Civil Code § 1794(c) and (e) and 15 U.S.C. §2310(d).
17          5. On Plaintiff's Fifth Claim for Relief, for a civil penalty in the amount of
18                $195,731.52, which is two times Plaintiff's damages, pursuant to Civil
19                Code § 1794(c) and (e) and 15 U.S.C. §2310(d).
20          6. For any consequential and incidental damages.
21          7. For punitive damages in the amount of at least $100,000.
22          8. For costs of the suit and Plaintiff’s reasonable attorney fees pursuant to
23                Civil Code §1794(d) and 15 U.S.C. § 2310(d)
24          9. For prejudgment interest at the legal rate.
25          10. And for such other relief as the Court may deem proper.
26

27

28
                                          FRUMKES V. TESLA INC.
                                                  10
     Case 3:21-cv-00129-L-MSB Document 1 Filed 01/22/21 PageID.11 Page 11 of 12



 1   Dated: January 18, 2021            MCMILLAN LAW GROUP, A.P.C.
 2
                                    By: /s/Julian McMillan
 3                                     Julian McMillan, Esq.
                                       Attorney for Plaintiff
 4                                     ROBERT FRUMKES
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                 FRUMKES V. TESLA INC.
                                         11
     Case 3:21-cv-00129-L-MSB Document 1 Filed 01/22/21 PageID.12 Page 12 of 12



 1                               DEMAND FOR JURY TRIAL
 2         Plaintiff hereby demands a jury trial on all causes of action asserted herein.
 3

 4   Dated: January 18, 2021                   MCMILLAN LAW GROUP, A.P.C.
 5

 6
                                        By:     /s/Julian McMillan
 7                                             Julian McMillan, Esq.
                                               Attorney for Plaintiff
 8                                             ROBERT FRUMKES

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        FRUMKES V. TESLA INC.
                                                12
